Order, Supreme Court, Bronx County (Bertram Katz, J.), entered May 8, 1992, which, inter alia, granted plaintiffs cross motion for leave to serve an amended bill of particulars, unanimously affirmed, without costs.
It was not an abuse of discretion to grant plaintiffs cross motion to serve an amended bill of particulars absent a showing by defendant that the amended bill of particulars would cause it prejudice (Scarangello v State of New York, 111 AD2d 798; Koch v St. Francis Hosp., 112 AD2d 142). The amendment will not preclude cross-examination on, or diminish the importance of, the earlier inconsistency (Gonzalez v Colella, 55 AD2d 534). Concur—Sullivan, J. P., Carro, Ellerin and Rubin, JJ.